Citation Nr: 0908750	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (also claimed as acid reflux and hiatal 
hernia).

3.  Entitlement to service connection for right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

When the case was last before the Board in August 2006, it 
was remanded for additional development.

The Board notes that the Veteran claimed service connection 
for acid reflux and hiatal hernia, which the RO addressed as 
GERD (based on the diagnosis of such) and a right inguinal 
hernia, respectively.  As symptoms and anatomical location 
for GERD and hiatal hernia are similar, and an inguinal 
hernia involves the groin region, the Board will discuss GERD 
and hiatal hernia together, and amended the issue on the 
cover page accordingly.  


FINDINGS OF FACT

1.  The Veteran's migraine headaches are not manifested by 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

2.  GERD or hiatal hernia were not present in service and are 
not etiologically related to active service or a service 
connected condition.  

3.  Right inguinal hernia was not present in service and is 
not etiologically related to active service or a service 
connected condition.




CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (2008).

2.  The criteria for establishing service connection for GERD 
(also claimed as acid reflux and hiatal hernia) have not been 
met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).

3.  The criteria for establishing service connection for 
right inguinal hernia have not been met.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, in February 2003 and September 2006 letters, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection and a claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran, and what information and evidence will be 
obtained by VA.  The letter also advised the Veteran of the 
types of evidence to submit, such as statements from his 
doctor, statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
migraine headaches.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In addition, the September 2006 letter 
advised the Veteran of the type of evidence needed to 
establish a disability rating, including evidence addressing 
the impact of his condition on employment and the severity 
and duration of his symptoms, and of the evidence the needed 
to establish an effective date.  Id.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, after the claim 
was remanded, the Appeals Management Center (AMC) obtained 
additional VA treatment records from the VA facility in 
Wilmington, Delaware, and a negative response from the VA 
facility in Newark, New Jersey.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process, submitting a 
binder of medical evidence in which he highlighted relevant 
information.  Moreover, the Veteran described the impact of 
his migraines on employment in his notice of disagreement.  
Furthermore, he was provided with the rating criteria to 
establish disability ratings for his migraine headaches in 
the April 2004 statement of the case.  The claims were last 
readjudicated in December 2008.  Id.  In sum, the Veteran was 
provided a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Sanders, 487 F.3d 881.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Veteran's migraine headaches are currently assigned a 30 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which provides that migraine headaches are rated based 
upon their frequency and severity.  A 30 percent evaluation 
is warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent evaluation is warranted for 
migraines with very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

The medical evidence reveals that the Veteran has migraine 
headaches which occur frequently; however, the preponderance 
of the medical evidence does not establish that he suffers 
from completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.

A March 2003 VA examination report notes that the Veteran 
complained of headaches which occur five days out of a seven 
day week.  When he gets a headache, there is no aggravating 
factor; but, the headaches last for two to three hours.  
There are no visual problems, no nausea or vomiting, no 
weakness, no fatigue, and no functional loss.  The Veteran 
reported that he takes his pain medication and will lie down 
to relieve his headaches.  The Veteran indicated that he is 
not bedridden when he gets a headache; sometimes it is 
manageable and sometimes it is not.  

A June 2003 VA examination report notes that the Veteran 
reported headaches that are primarily in the back of the 
head.  He rated the headache pain as 8/10.  The diagnoses 
included headaches related to uncontrolled blood pressure.  
No neurological deficit was found.  

A July 2004 VA progress note indicates that the Veteran 
complained of severe headaches.  The headaches were noted to 
be right temporal headaches associated with nausea.  He 
reported that he has been having this type of headache for 
the past two months and it is escalating to the point where 
he cannot stand it.  He stated that it is pressing on his 
eyeballs.  The diagnosis was migraines; Fiorocet was 
prescribed in addition to hydrocodone/acetaminophen for 
severe pain.  

A May 2005 VA treatment record notes that the Veteran awakens 
from deep sleep with headaches.  He has been awakening every 
morning with a headache during the past 18 months.  He also 
stated that he has been having three to four serious 
headaches that last all day every week.  

A May 2005 VA examination report notes that the Veteran's 
headaches occur approximately 12 times a month, averaging 
about four to five hours in duration.  The are usually right 
retro-ocular headaches with sharp pain.  They are associated 
with photophobia but not nausea.  He is able to work through 
his headaches.  Examination revealed that the extraocular 
muscles were full and the conjugate was without nystagmus.  
Finger to nose testing was normal and deep tendon reflexes 
were symmetrical.  Gait was stable.  The diagnostic 
impression was headaches.  

A September 2007 VA progress note indicates that the Veteran 
is taking Fiorinal for his headaches.  It was noted that his 
headaches are more likely related to his untreated sleep 
apnea.  It was noted that the Veteran works from 3:00 to 8:00 
AM, and goes to school from 6:00 to 9:00 PM.  An October 2007 
note revealed the Veteran was now working two jobs, with the 
second job being from 8:00 AM to 4:30 PM, and then going to 
school at night.  Subsequent VA treatment records note 
migraine headaches on the problem list, with a September 2008 
note revealing the Veteran complaints of frontal headaches 
with no nausea or vomiting.  The diagnosis was uncontrolled 
hypertension with Veteran noncompliant with medication, 
suspect contributing to occipital headaches.

While evidence notes the Veteran suffers from frequent 
headaches, the preponderance of the evidence does not 
indicate that such are completely prostrating and prolonged, 
and productive of severe economic inadaptability.  The 
evidence reflects that he is generally able to work through 
his headache, and he is currently working and going to 
school.  There is no objective evidence that the Veteran has 
lost any significant time from work or had significant 
absences 
from class due to his migraine headaches such as to reflect 
severe economic inadaptability.  While the March 2003 VA 
examination report indicates that the Veteran was not 
currently working, and had not been working since June 2002, 
the Veteran stopped working because he argued with someone at 
work, not because of any medical problem.  The June 2003 VA 
examination report appears to indicate that the Veteran was 
then employed as a forklift operator.  An October 2007 VA 
progress note addendum states that the Veteran is working two 
jobs and then attending night school. 

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of the 30 percent evaluation currently assigned to his 
migraine headaches.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's migraine headaches.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

	A.  GERD (also claimed as acid reflux and hiatal hernia)

The Veteran claims that he is entitled to service connection 
for GERD and hiatal hernia because they were incurred during 
service.  In his notice of disagreement the Veteran stated 
that he experienced symptoms of GERD while serving on active 
duty.  Although the Veteran initially claimed that the 
conditions were a result of medication he takes for his 
service-connected headaches and hypertension, in his notice 
of disagreement he specifically stated that he had symptoms 
of the disease in service.

Service treatment records show an undated treatment record 
noting complaints regarding the Veteran's stomach.  Findings 
were negative for fever, chills, or abdominal pain.  The 
Veteran stated that his abdomen felt "bubbly."  The 
examination was unremarkable.  The assessment was acute 
gastroenteritis.  The Veteran was treated with medication, 
diet instructions, and increased fluids.  The Veteran was 
instructed to return in the morning if there was no 
improvement.  The separation examination notes no 
gastrointestinal complaints or findings.  The records reveal 
no complaints related to GERD, hiatal hernia, or acid reflux.  
On his separation examination, the Veteran denied having 
frequent indigestion or stomach trouble.

The post-service medical evidence includes an October 2001 VA 
examination report which notes no gastrointestinal complaints 
or findings.

A May 2002 VA progress note that indicates that the Veteran 
reported indigestion beginning in January 2002 and burning 
with increased stress.  The assessment was GERD.

An August 2002 VA progress note indicates that the Veteran 
was doing well on Acifex for his GERD.  He was in fair 
compliance with avoiding aggravating foods.  

A September 2002 VA examination report notes a history of 
GERD.  On examination there was no abdominal pain, no melena, 
no bright red blood per rectum, no vomiting, and occasional 
nausea and soft stools.  No gastrointestinal diagnosis was 
rendered, although the examination pertained to different 
disabilities.

A January 2003 VA outpatient note includes a diagnosis of 
reflux esophagitis by history.  A January 2003 upper 
gastrointestinal (GI) study notes a sliding hiatal hernia 
with reflux.  The stomach showed normal peristalsis and 
mucosal pattern.  The duodenal bulb and duodenal loop were 
unremarkable, as was the visualized small bowel.  

The June 2003 VA examination report notes that the Veteran 
complained of symptoms of heartburn and that an upper GI 
obtained in 2003 confirmed diagnoses of GERD and hiatal 
hernia.  The diagnoses included GERD with reflux esophagitis.  
The examiner opined that there is no connection between the 
treatment for the Veteran's migraines and/or high blood 
pressure and his acid reflux or hernia.  

A June 2004 VA progress note states that the Veteran 
frequently has problems with having a knot in the center of 
his chest, and with nausea.  He has been getting up in the 
middle of the night with a feeling of having something stuck 
in his chest.  He also complained of a burning, gritty 
sensation in the back of the throat, which was noted to be 
likely secondary to acid reflux.  The active problems list 
includes reflux esophagitis.  

A March 2005 VA progress note indicates that the Veteran was 
having problems with gastric reflux.  The Veteran indicated 
that when he lies down on his left side, it feels like his 
stomach is coming up into his throat.  He can lie down on his 
right side without similar symptoms.  He is unable to lie 
down on his stomach because he gets the same symptoms and it 
makes him cough and have to clear his throat.  

A July 2005 VA progress note indicates that the Veteran's 
GERD was under poor control on present combination therapy.  
He was told to stop drinking alcohol.  An August 2005 VA 
progress note indicates progressive problems with acid 
reflux.  

Although the Veteran was treated for acute gastroenteritis in 
service, no complaints consistent with his current symptoms 
were noted, nor was a diagnosis of GERD, acid reflux, or 
hiatal hernia made at that time.  Further, there were no 
findings of the claimed conditions at the separation 
examination.  In fact, the Veteran denied having frequent 
indigestion or stomach trouble on his separation examination.  
Furthermore, the medical evidence notes the onset of acid 
reflux symptoms as occurring in January 2002, after discharge 
from service, with the first diagnosis being in May 2002.  

While the Veteran does have a current diagnosis of GERD and 
hiatal hernia, such did not arise in service, nor is there 
any opinion linking his current complaints to service.  In 
essence, the evidence of a nexus between the Veteran's GERD 
and his military service is limited to the Veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the Veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, service connection 
for GERD and hiatal hernia is denied.  

In considering the claim on a secondary basis, the Board 
notes that the only medical opinion on point is that of the 
June 2003 VA examiner, who specifically opined that there is 
no connection between the Veteran's acid reflux and hernia, 
and the treatment for migraines and/or high blood pressure.  
Therefore, service connection on a secondary basis is also 
not warranted.

As a final matter, the Board notes that GERD, acid reflux, 
and hiatal hernias are not conditions for which a presumption 
of service connection exists.  See 38 C.F.R. § 3.307, 
3.309(a).

In sum, the preponderance of the evidence is against the 
claim for service connection for GERD (also claimed as hiatal 
hernia and acid reflux).

	B.  Right Inguinal Hernia

The Veteran has claimed entitlement to service connection for 
right inguinal hernia both on a direct basis and on the basis 
that it is due to his treatment/medication for service-
connected migraines.  In his notice of disagreement, however, 
he stated that the right inguinal hernia is not a result of 
medication, but instead it is something that originated in 
service.  The Veteran specifically indicated that he suffered 
from symptoms of right inguinal hernia in service but was 
never tested for it or diagnosed with it in service.  

Service treatment records do not indicate any treatment for, 
complaints of, or findings with respect to an inguinal 
hernia.  

The June 2003 VA examination report notes that the Veteran 
was admitted to the hospital for one week for right inguinal 
herniorrhaphy, no complications.  The diagnoses included 
right inguinal hernia status post surgery, no recurrence, 
inactive diagnosis.  The examiner opined that there is no 
connection between the treatment for the Veteran's migraines 
and/or high blood pressure and his hernia.  

After review, the Board finds that the evidence does not show 
that the Veteran had an inguinal hernia in service.  Although 
he has had a post-service diagnosis of inguinal hernia, 
nothing in the medical evidence suggests that there is an 
etiological relationship between his inguinal hernia and the 
Veteran's military service.

In essence, the evidence of a nexus between the Veteran's 
right inguinal hernia and his military service is limited to 
the Veteran's own statements.  This is not competent evidence 
since laypersons, such as the Veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, 
service connection is not in order for right inguinal hernia.

In considering the claim on a secondary basis, the Board 
notes that the only medical opinion on point is that of the 
June 2003 VA examiner, who specifically opined that there is 
no connection between the Veteran's hernia and the treatment 
for migraines and/or high blood pressure.  Therefore, service 
connection on a secondary basis is also not warranted.

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to service connection for GERD (also claimed as 
acid reflux and hiatal hernia) is denied.

Entitlement to service connection for right inguinal hernia 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


